Pee Cubiam:,
The findings and conclusions of the learned court below resulted in a decree which the defendant condemns as unjust and illegal. It seems to us, however, that the decree was warranted by the testimony and a protection to the plaintiff against the fraud and injustice which threatened his financial ruin. The schemes concocted by the defendant were designed to deprive the plaintiff of his property and to render him penniless in his declining years. The decree complained of by the defendant checked him in his reckless and disreputable career. It is to be hoped that hereafter his record will be more acceptable to some persons who have had transactions with him than it has been heretofore.
As we have not discovered any error in the decree complained of we unhesitatingly affirm it.
Decree affirmed and appeal dismissed at the cost of the appellant.